Matter of Roth (2015 NY Slip Op 07572)





Matter of Roth


2015 NY Slip Op 07572


Decided on October 15, 2015


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

John W. Sweeny, Jr.,	Justice Presiding,
Dianne T. Renwick
Richard T. Andrias
Karla Moskowitz
Judith J. Gische,Justices.


M-2954 

[*1]In the Matter of Richard M. Roth (admitted as Richard Marc Roth), a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Richard M. Roth, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Richard M. Roth, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the Second Judicial Department on March 19, 1980.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Orlando Reyes, of counsel), for petitioner.
Mischel & Horn, P.C. (Richard E. Mischel, of counsel),
for respondent.


Per Curiam


Respondent Richard M. Roth was admitted to the practice of law in the State of New York by the Second Judicial Department on March 19, 1980, under the name Richard Marc Roth. At all times relevant to this proceeding, he maintained a law office within the First Judicial Department.
In a previous order, this Court suspended respondent from the practice of law pursuant to Rules of the Appellate Division, First Department (22 NYCRR) § 603.4 (e) (1) (ii) and (iii), [*2]based on bank records and admissions he made under oath during the deposition taken in the course of the Committee's investigation, in which he acknowledged his misappropriation and/or conversion of client funds, and commingling personal fuds with client funds.
The Departmental Disciplinary Committee now moves pursuant to 22 NYCRR 603.11 for an order accepting respondent's resignation from the practice of law and striking his name from the roll of attorneys.
Respondent's affidavit of resignation, sworn to on June 5, 2015, acknowledges that he is the subject of formal charges filed by the Committee that are currently pending before a Referee regarding the foregoing alleged professional misconduct, in violation of Rules of Professional Conduct (22 NYCRR 1200.0) rules 1.15 (a) and (d)(i)(1) and 8.4 (c), (d) and (h), as well as other investigations concerning allegations of misconduct. He states that his resignation is submitted freely, voluntarily and without coercion or duress; that he is fully aware of the implications of submitting his resignation, and, that he cannot successfully defend himself on the merits of the pending charges, or other allegations of misconduct. His affidavit of resignation therefore satisfies 22 NYCRR 603.11 (a) (1)-(3).
Accordingly, the Committee's motion should be granted and respondent's affidavit of resignation from the practice of law accepted, and his name stricken from the roll of attorneys effective nunc pro tunc to June 18, 2015.
(Entered 10/15/15)Sweeny, J.P., Renwick, Andrias, Moskowitz, and Gische, JJ.
Respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to June 18, 2015. Opinion Per Curiam. All concur.